Title: From Thomas Jefferson to Martha Jefferson Randolph, 10 November 1793
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



Germantown Nov. 10. 1793.

I wrote, my dear Martha, by last week’s post to Mr. Randolph. Yesterday I received his of Oct. 31. The fever in Philadelphia has almost entirely disappeared. The Physicians say they have no new infections since the great rains which have fallen. Some previous ones are still to die or recover, and so close this tragedy. I think however the Executive will remain here till the meeting of Congress, merely to furnish a rallying point to them. The refugee inhabitants are very generally returning into the city. Mr. T. Shippen and his lady are here. He is very slowly getting better. Still confined to the house. She well and very burly. I told her of her sister’s pretensions to the fever and ague at Blenheim. She complained of receiving no letter. Tell this to Mrs. Carter, making it the subject of a visit express, which will be an act of good neighborhood.—The affairs of France are at present gloomy. Toulon has surrendered to England and Spain. So has Grand Anse and the country round about in St. Domingo. The English however have received a check before Dunkirk, probably a smart one, tho the particulars are not yet certainly known. I send Freneau’s papers. He has discontinued them, but promises to resume again. I fear this cannot be till he has collected his arrearages. My best regards to Mr. Randolph. Accept my warmest love for yourself and Maria, compliments to Miss Jane, kisses to the children, friendly affections to all. Adieu Your’s

Th: J.

